DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and the species, II (extending the target nucleic acid) in the reply filed on December 21, 2021 is acknowledged.  The traversal is on the ground(s) that it would not present the Office an undue burden to search and examine all of the claims together (page 1, Response).  
Applicants’ argument is misplaced because the standard of restriction for an application filed under 371 is not based on search and examination burden, but based on unity of invention.  
However, the Office notes that the shared technical feature as set forth in claim 11 is deemed novel and unobvious over the prior art upon examination and therefore, for the purpose of compact prosecution, all claims are rejoined herein and the Restriction requirement mailed on October 25, 2021, hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Information Disclosure Statement
The IDS received on September 29, 2020 is proper and is being considered by the Examiner.
Drawings
The drawings received on September 29, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the oligonucleotide sets that have lower concentration of competitor oligonucleotide hybridizes to their targets at a higher temperature or faster than the oligonucleotide sets that have a higher concentration competitor actual usage condition, claim 14 is construed as an intended usage of the product and does not set forth any additional limitation for the product (i.e., reagent system) being claimed.
Claim 15 recites what appears to be a typographical error in the phrase, “wherein within each oligonucleotide st the target-complementary sequence”.  It is assumed that the phrase is intending to recite, “wherein within each oligonucleotide set, the target-complementary sequence”.   This interpretation has been assumed for prosecution.
Conclusion
	Claims 1-13 and 16-20 are allowable.
	Jacky et al. (WO 2017/173035 A1, published October 2017) is the closest prior art.  Jacky et al. teach a method of amplifying a target nucleic acid comprising multiple sets of oligonucleotides, wherein each set comprises a labeled oligonucleotide and an unlabeled oligonucleotide at a predetermined ratio:
“providing a sample comprising the target first nucleic acid, proving a first set of paired oligonucleotides with complementarity to the first target nucleic acid, said first set of paired oligonucleotides comprising a first ratio of (a) first competitive oligonucleotides to (b) first signal oligonucleotides comprising a first signal tag, wherein the first target nucleic acid, amplifying the first target nucleic acid with the polymerase chain reaction, thereby degrading the first signal oligonucleotide and permitting the generation of a first signal … and correlating the intensity of the first signal to the first ratio” (section [008])

“sample comprises a second target nucleic acid by providing a second set of paired oligonucleotides with complementarity to the second target nucleic acid, second ratio of (a) second competitive oligonucleotides to (b) second signal oligonucleotides to a second signal tag, wherein the second competitive oligonucleotides compete with the second signal oligonucleotides for binding to the second target nucleic acid … measuring the signal of the second signal, and correlating the intensity of the second signal to the second ratio …” (section [008])

	While Jacky et al. employs multiple sets of paired oligonucleotides, the artisans: 1) do not teach that the signal oligonucleotide comprises a barcode; and 2) a reason to correlate that barcode to the concentration of the first competitor oligonucleotides being used in the set.
	There is no reason to modify the teachings of Jacky et al. to arrive at the above-identified differences for the following reasons.
While Jacky et al. teach that the pair of oligonucleotides in a set, wherein one is a signal generating oligonucleotide while the other is unlabeled, the signal generating oligonucleotide is TaqMan® or nuclease-cleavage probe wherein the signal is generated when the oligonucleotide is cleaved.  Therefore, there would not have been any motivation to modify the oligonucleotide of Jacky et al. so as to introduce a barcode sequence, let alone a barcode sequence that correlates the concentration of the competitive oligonucleotide (i.e., unlabeled oligonucleotide), because the oligonucleotide would be cleaved during the signal generation and therefore, the information thereon, lost:
“signal quenching tag blocks the generation of the signal corresponding with the signal tag until the signal quenching tag is separated from the signal tag by 

Jacky et al. teach alternative embodiments where the pair of oligonucleotides can also be used in a form of a primer or where the oligonucleotides are not cleaved, but there is no motivation to append a barcode that correlates to the concentration of the competitor oligonucleotide (i.e., unlabeled oligonucleotide) because Jacky et al. employ the competitor oligonucleotide for the purpose of normalizing the signals observed during amplification, not for quantification:
“For certain qPCR, multiplexed qPCR, and coded qPCR methods, there is a need to adjust signal level in a predictable fashion.  This is typically done by increasing or decreasing the number of fluorometric reporters added to a reaction.  While this does adjust the signal level to the first order, it also risks altering the chemical behavior of the reaction mixture as the total number of participating reactants has also changed … adversely affects the performance of other components within the reaction mixture” (section [021])

“Disclosed herein are methods and compositions for adjusting fluorescence intensity without adjusting the reactant concentrations in a mixture … combination of both light-emitting and non-light emitting chemical reporters are used to independently adjust the fluorescent intensity of a qPCR reaction without altering the chemical interactivity of the qPCR reaction mixture” (section [022])

Therefore, there would not have been any motivation from the teachings of Jacky et al. to append a barcode sequence to the light-emitting probes as doing so would have been superfluous and would not have provided any additional advantages to the method of Jacky et al.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 21, 2022
/YJK/